

SEPARATION AGREEMENT AND
FULL AND FINAL RELEASE OF CLAIMS


This Separation Agreement and Full and Final Release of Claims (“Agreement”) is
made and entered into between Robert W. Black (“Employee “) and Kimberly-Clark
Worldwide, Inc. (“K-C”).


1.    SEPARATION FROM EMPLOYMENT. Employee is separating from K-C and Employee's
last day on the payroll is April 30, 2012.


(a)
Employee will continue to report to the Chairman of the Board & CEO through the
end of the employment relationship.



(b)
Employee will cooperate with and assist in an orderly transition of Employee's
duties, as requested by the Chairman of the Board & CEO, or any other officers
the Chairman of the Board & CEO may designate.



(c)
Employee shall devote Employee's attention and best efforts to the satisfactory
performance of the work.



(d)
Employee will comply with K-C rules and policies, including, without limitation,
the K-C Code of Conduct.



(e)
Employee will resign as an officer and director of K-C and all subsidiaries and
affiliated companies for which Employee is an officer or director as requested
by K-C and take all other actions to transfer any interest Employee may have, in
any subsidiaries and affiliated companies.



2.    CONSIDERATION. In consideration of Employee's decision to enter into this
Agreement, K-C will provide Employee with the following along with other good
and valuable consideration:


(a)
Employee shall remain an employee of K-C, receiving full-time pay and all
benefits to which Employee may otherwise be entitled, through April 30, 2012.



(b)
A lump sum separation payment of two (2) times the sum of Employee's annual
salary plus the average of the last three (3) years of Employee's bonus
payments, pursuant to the terms of the Kimberly-Clark Corporation Severance Pay
Plan, in the specific amount of $2,296,823.00.



(c)
Employee will be paid a prorated portion of any year 2012 award Employee would
otherwise be provided under the terms of the Executive Office Achievement Award
Program (“EOAAP”). Any award provided to Employee






--------------------------------------------------------------------------------



under EOAAP will be prorated and paid according to the terms of the EOAAP
program.


(d)
Employee will be offered COBRA medical continuation coverage under Employee's
current medical plan or as otherwise provided by law and will receive eighteen
(18) months of such coverage without payment of the applicable premium if
Employee elects coverage; provided that such coverage will cease if during that
18-month period Employee obtains coverage through another employer. If Employee
is eligible for COBRA medical coverage beyond eighteen (18) months, Employee
must pay the applicable premiums for further coverage as provided by law.



(e)
Attendance by Employee at a nationally recognized public board of directors
governance program. K-C shall provide Employee reimbursement of reasonable out
of pocket expenses and costs related to participation in this program. Such
program must commence not later than eight months following the date of
Employee's separation from K-C.



(f)
Employee Assistance Program (EAP) services provided by K-C's current EAP
provider for a period of three (3) months beginning the month following
Employee's separation from K-C.



Tax withholdings may be applied to the above payments as determined by K-C in
its sole discretion. Employee is fully responsible for the payment of all taxes
and K-C makes no representation as to the tax treatment of any consideration
under this Agreement.  All above payments will be made as soon as
administratively feasible after the last date of Employee's employment or the
date this Agreement becomes final and binding whichever is later.
    
3.    VACATION PAY. Whether or not Employee executes this Agreement, Employee
will be paid for any unused vacation due to Employee according to the K-C
vacation policy currently in effect.


4.    SEVERANCE PAY PLAN. Employee agrees and understands that the consideration
described in Paragraph 2 of this Agreement is provided through Kimberly-Clark
Corporation's Severance Pay Plan (the “Plan”), which also requires the execution
of this Agreement as a condition to the payment of benefits under the Plan.


5.    FULL AND FINAL RELEASE. In exchange for the consideration outlined in
Paragraph 2 above, Employee, for the Employee, Employee's attorneys, heirs,
executors, administrators, successors and assigns, fully, finally and forever
releases and discharges K-C, all parent, subsidiary, related and affiliated
companies, including Kimberly-Clark Corporation, and its parent, subsidiary,
related and affiliated companies, as well as its and their successors, assigns,
officers, owners, directors, agents, representatives, attorneys, and employees
(all of whom are referred to throughout this Agreement as “KCC”), of and from
all claims, demands,




--------------------------------------------------------------------------------



actions, causes of action, suits, damages, losses, and expenses, of any and
every nature whatsoever, as a result of actions or omissions occurring through
the execution date of this Agreement. Specifically included in this waiver and
release are, among other things, any and all claims of alleged employment
discrimination, either as a result of the separation of Employee's employment or
otherwise, any claims under any KCC severance pay plan, under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Family and Medical Leave Act
(FMLA), the Americans with Disabilities Act, the Worker Adjustment and
Retraining Notification (WARN) Act, the Uniformed Services Employment and
Reemployment Rights Act (USERRA), the Ledbetter Fair Pay Act, the Internal
Revenue Code (IRC), the US tax code, the Employee Retirement Income Security Act
(ERISA), any other federal, state or local statute, rule, ordinance, or
regulation, as well as any claims for alleged wrongful discharge, negligent or
intentional infliction of emotional distress, breach of contract, fraud,
defamation, or any other unlawful behavior, the existence of which is
specifically denied by KCC.


Nothing in this Agreement, however, shall be construed to prohibit Employee from
filing a charge or participating in any investigation or proceeding conducted by
the EEOC or comparable state or local agency. Notwithstanding the foregoing,
Employee waives Employee's right to recover monetary or other damages as a
result of any charge or lawsuit filed by Employee or by anyone else on
Employee's behalf, including a class or collective action, whether or not
Employee is named in such proceeding. Further, nothing in this Agreement is
intended to waive Employee's entitlement to vested benefits under any pension,
401(k) plan or other benefit plan provided by KCC. Finally, the above release
does not waive claims that Employee could make, if available, for unemployment
or workers' compensation and also excludes any other claim which cannot be
released by private agreement between the parties.


6.    POST-EMPLOYMENT COOPERATION.  Employee agrees to willingly cooperate and
consult with KCC, answer questions for KCC and provide information as needed by
KCC from time to time on a reasonable basis regarding pending or threatened
litigation matters, investigations, or legal disputes that arise or have arisen
over actions or matters that occurred or failed to occur during Employee's
employment with KCC.  Employee further agrees to assist KCC as a witness at
trial or during such litigation or legal disputes (including depositions or
governmental investigations) if requested by KCC.  KCC shall provide Employee
reimbursement of reasonable out of pocket expenses and costs related to
participation under this Paragraph.


7.    NON-DISPARAGEMENT. Employee agrees that Employee has not and will not
(including during the time period while this Agreement was under consideration
by Employee) make statements to clients, customers and suppliers of KCC or to
other members of the public that are in any way disparaging or negative towards
KCC, KCC's products or services, or KCC's representatives or employees.






--------------------------------------------------------------------------------



8.    NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement shall not
be construed as an admission by KCC of any liability or acts of wrongdoing or
discrimination, nor shall it be considered to be evidence of such liability,
wrongdoing, or discrimination.


9.    TERMINATION OF EMPLOYMENT RELATIONSHIP. Except as set forth above,
Employee and KCC agree as a matter of intent that, except for vested benefits
under any pension, 401(k) plan or other benefit plan provided by KCC unless
otherwise provided, this Agreement terminates all aspects of the relationship
between them.


10.    RETURN OF MATERIALS. Employee acknowledges, understands, and agrees that
Employee will turn over to Employee's team leader or other designate all files,
memoranda, records, credit cards, manuals, computer equipment, computer
software, pagers, cellular phones, facsimile machines, and any other equipment
or documents (originals and any copies), and all other physical or electronic
property of similar type that Employee received from KCC and/or that Employee
used in the course of Employee's employment with KCC and that are the property
of KCC. This includes any documentation in support of the following as define in
the Confidentiality, Nonsolicitation and Assignment of Business Ideas Agreement:
Business Ideas, Company Information, and Confidential Information. Employee
agrees not to delete, forward, copy, or remove any information, electronic or
otherwise, prior to returning such materials. However, after entering into KCC's
Technology Transfer Agreement, Employee will be entitled to keep his KCC issued
phone and related technology in use at his home after allowing KCC to wipe clean
any information and software on the phone and other equipment, and will return
to KCC his RAS card, any other computer equipment and all confidential and
proprietary information and all other KCC property, as well as all copies or
excerpts of any software or other property, files or documents related to his
computer equipment and if requested by KCC his laptop computer. Employee affirms
that there is nothing contained in the phone and other computer equipment that
he will retain that would violate the terms of any confidentiality agreement
entered into between Employee and KCC.


11.    GOVERNING LAW. This Agreement shall be interpreted under the laws of the
State of Texas without regard to conflicts of law.


12.    SEVERABILITY. The provisions of this Agreement are severable, and if any
part of this Agreement is found by a court of law to be unenforceable, the
remainder of the Agreement will continue to be valid and effective.


13.    SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the entire agreement
between the parties. Any prior agreements between or directly involving the
parties to the Agreement are superseded by the terms of this Agreement and thus
are rendered null and void. However, any noncompetition, confidentiality,
nonsolicitation and/or assignment of business ideas agreements or any prior
agreements between the parties related to inventions,




--------------------------------------------------------------------------------



business ideas, and confidentiality of corporate information remain intact,
including, but not limited to, those attached as Exhibit A.


14.    NO OTHER PROMISES. Employee affirms that the only consideration for
Employee signing this Agreement is that set forth in Paragraph 2, that no other
promise or agreement of any kind has been made to or with Employee by any person
or entity to cause Employee to execute this document, and that Employee fully
understands the meaning and intent of this Agreement, including but not limited
to, its final and binding effect.


15.    ACKNOWLEDGEMENTS.
(a)Employee acknowledges, understands and agrees that it is Employee's
obligation to make a timely report, in accordance with the procedures in place
at the KCC facility where Employee worked, of any work related injury or
illness. Employee further acknowledges, understands and agrees that Employee has
reported to KCC management personnel any work related injury or illness that
occurred up to and including Employee's last day of employment.
(b)Employee acknowledges that Employee has no knowledge of any actions or
inactions by KCC that Employee believes could possibly constitute a basis for a
claimed violation of any federal, state, or local law, any common law or any
rule promulgated by an administrative body.


16.    ADVICE OF ATTORNEY. Employee acknowledges that Employee has been and is
hereby advised to consult with an attorney in regard to this matter. Employee
further acknowledges that Employee has been given twenty-one (21) days from the
time that Employee receives this Agreement to consider whether to sign it. If
Employee has signed this Agreement before the end of this twenty-one (21) day
period, it is because Employee freely chose to do so after carefully considering
its terms. Finally, Employee shall have seven (7) days from the date Employee
signs this Agreement to change Employee's mind and revoke the Agreement. If
Employee does not revoke this Agreement within seven (7) days of Employee's
signing, this Agreement will become final and binding on the day following such
seven (7) day period. If Employee elects not to sign this Agreement within
twenty-one (21) days from the date that Employee receives this Agreement, the
offer to enter into this Agreement shall terminate and expire automatically.


17.    LEGALLY BINDING AGREEMENT. Employee understands and acknowledges that
this Agreement is final and binding following the seven (7) day revocation
period provided by this Agreement.








--------------------------------------------------------------------------------











Dated: April 30, 2012
 
/s/ Robert W. Black
 
 
Robert W. Black







For: Kimberly-Clark Worldwide, Inc.


Dated: April 30, 2012
 
/s/ Thomas J. Falk
 
 
Thomas J. Falk
 
 
Chairman of the Board & CEO







--------------------------------------------------------------------------------





Exhibit A-1




CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT


THIS AGREEMENT RELATES TO IMPORTANT LEGAL RIGHTS AND OBLIGATIONS.
YOU SHOULD READ IT CAREFULLY AND YOU SHOULD SEEK INDEPENDENT LEGAL ADVICE IF YOU
HAVE ANY QUESTIONS.


In consideration of my initial and/or ongoing at-will employment with
Kimberly-Clark Corporation or one of its subsidiary companies, and the
compensation and benefits provided to me, the Company's agreement to provide me
with access to the Company's Confidential Information and Trade Secrets, access
to its customers, and the other promises made below, I enter into the following
Confidentiality, Nonsolicitation, and Assignment of Business Ideas Agreement:


1.     Definitions.


(a)     "Business" as used in this Agreement means the development, production,
sales and/or marketing of health and hygiene products of the type developed,
produced, sold and/or marketed by Kimberly Clark.


(b)     "Business Ideas" as used in this Agreement means all ideas, concepts,
innovations, inventions, data, developments, and works of authorship, whether or
not patentable, both technical and business, which I originate, conceive or
develop, either alone or in conjunction with others, at any time during my
employment with the Company, except those which satisfy all three of the
following criteria: i) unrelated to the Company's business; ii) not originated,
conceived or developed during my working hours; and iii) not originated,
conceived or developed by use of any Company property such as tools, supplies,
equipment, materials, facilities or other Company employees. Any idea, concept,
innovation, invention, data, development or work of authorship that I originate,
conceive or develop at any time within six (6) months after my employment with
the Company terminates (for any reason) will be presumed to be a Business Idea
unless I can prove otherwise by clear and convincing evidence.


(c)     "Company Information" as used in this Agreement means Confidential
Information and Trade Secrets, collectively, as defined below.


(d)     "Competitor'' as used in this Agreement means another business, whether
a person, entity or organization, that is in the same or substantially the same
Business as Kimberly-Clark anywhere in the United States.


(e)     "Confidential Information" as used in this Agreement means all
information, knowledge and data relating to the Business which is or has been
disclosed to me or of which I became aware as a consequence of or through my
employment with the Company, and which has value to the Company and is not
generally known to its competitors. Confidential Information shall not include
any information knowledge or data that has been voluntarily disclosed to the
public by the Company (except where such disclosure has been made by me without
authorization) or that has been independently developed and disclosed to the
general public by others, or otherwise entered the public domain through lawful
means.


(f) "Kimberly-Clark" or the "Company" as used in this Agreement includes
Kimberly-Clark Corporation and any subsidiary of Kimberly-Clark Corporation of
which 50% or more of the voting shares are owned directly or indirectly by
Kimberly Clark-Corporation.


(g)     "Trade Secrets" as used in this Agreement means information of the
Company, without regard to form, including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product or
service plans or lists of actual or potential customers or suppliers which is
not commonly







CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT -
MAY 2005





--------------------------------------------------------------------------------



known by or available to the public and which information (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy


2.     Confidentiality Obligations.


(a)     The Company agrees to provide me with Company Information. In exchange
for the Company's agreement to provide me with Company Information, as well as
the other mutual promises contained in this Agreement and access to its
customers, I shall not disclose, publish or disseminate any Company Information,
or use any Company Information for the benefit of any person or entity other
than the Company, except as specifically required to perform my job duties for
the Company or as otherwise specifically authorized by the Company. I understand
and agree that one of my important duties as an employee, and even after my
employment terminates, regardless of the reason for or manner of termination, is
to use my best efforts to safeguard the confidentiality of the Company
Information. With respect to Confidential Information that does not constitute
Trade Secrets, my confidentiality obligations described herein shall continue
for a period of two (2) years after my employment with the Company terminates
(regardless of the reason for or manner of termination). With respect to Trade
Secrets, my confidentiality obligations described herein shall continue even
after my employment with the Company terminates (regardless of the reason for or
manner of termination) and for so long as the information at issue remains a
Trade Secret under applicable law.


(b)     I further agree that all Company Information is the exclusive property
of the Company and that I have no rights in or to the Company Information upon
the termination of my employment. Upon termination of my employment, regardless
of the reason for or manner of termination, I agree to immediately deliver to
the Company all originals and all electronic and paper copies of all documents,
records and property of any nature whatsoever which are in my possession,
custody or control, and which are the property of the Company or which relate to
the Company Information or Business Ideas, including, but not limited to,
business activities, customers or prospective customers of the Company, whether
prepared by me or others. After returning any electronic copies of such
documents to the Company, any remaining electronic versions shall be destroyed.


3.     Nonsolicitation Obligations.


During the term of my employment by the Company and for a period of two (2)
years following the termination of such employment, regardless of the reason for
or manner of termination, I shall not, either directly or indirectly:


(a)     on behalf of a Competitor, solicit any customer or specifically
identified prospective customer of the Company (except those no longer pursued
by the Company), with whom I had material contact during the last twelve (12)
months of my employment with the Company, for the purpose of selling a product
or service competitive with a product or service offered by the Company for
which I had research, development, production, sales or marketing responsibility
during my employment with the Company; or


(b)     within the United States, solicit or encourage any person employed by
the Company, with whom I had material contact during the last twelve (12) months
of my employment with the Company, to leave the Company's employment.


4.     Assignment of Business Ideas.


(a)     The Company shall own all rights in all Business Ideas. Therefore, I
hereby assign and agree to assign to the Company all Business Ideas. I shall
promptly execute all documents which the Company may reasonably require to
perfect, maintain and protect its patent, copyright and other rights to such
Business Ideas throughout the world, and shall provide other reasonable
assistance







CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT -
MAY 2005





--------------------------------------------------------------------------------



and cooperation as may be necessary for the Company to investigate, perfect,
maintain and protect those rights, including assistance and cooperation with
litigation relating to any Business Ideas.


(b)     Even after my employment terminates, I agree to promptly assign, and
hereby assign, to the Company all rights I may have in Business Ideas, and shall
promptly execute all documents which the Company may reasonably require to
investigate, perfect, maintain and protect its patent and other rights to such
information throughout the world. Even after my employment terminates, I will
continue to make myself reasonably available to assist the Company with its
efforts to investigate, perfect, maintain and protect rights in any Business
Ideas, including assistance with litigation relating to any Business Ideas.


5.     Code of Conduct.


I acknowledge that I have received, reviewed and agree to abide by the Company's
Code Code of Conduct.


6.     Notice Obligations.


(a)     If I leave the Company, and if requested by the Company, I agree to
provide the Company with the following information: name of employer; address of
employer; name of new team leader; job title; and scope and responsibilities of
my new position.


(b)     I agree that, for a period of two (2) years following termination of my
employment with the Company, prior to accepting employment with any new
employer, I will provide a copy of this Agreement to the potential new employer.


7.     Enforcement.


(a)     Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective, valid and enforceable under applicable law.
If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Agreement, and such invalidity,
illegality or unenforceability will not affect any other provision of the
Agreement, all of which shall remain valid and enforceable. Notwithstanding the
foregoing, if a court of competent jurisdiction determines that the covenants
contained in Sections 2, 3 or 4 are unenforceable because they are overbroad in
some respect, to the full extent permitted by applicable law, the court should
revise or reform any aspect of Sections 2, 3 or 4 so as to make the scope of
such Sections as broad as can be enforced under applicable law.


(b)     In the event of an anticipated or actual breach by me of Sections 2, 3
or 4, I acknowledge and agree that damages would not be an adequate remedy to
compensate Kimberly-Clark for the harm to the business of the Company and, in
such event, I agree that Kimberly-Clark shall be entitled to a temporary
restraining order and to temporary injunctive relief to prevent or terminate
such anticipated or actual breach, provided, however, that nothing in this
Agreement shall be construed to limit any permanent relief to which
Kimberly-Clark may be entitled or the damages otherwise recoverable by
Kimberly-Clark in any such event.


(c)     If I violate any aspect of this Agreement, or any duty of loyalty or
confidentiality imposed by law, in addition to any damages that I may be
required to pay, I understand and agree that I shall be required to reimburse
the Company for all its costs incurred to enforce the Agreement, including but
not limited to, all attorneys' fees.


8.     Miscellaneous.


(a)     I am not a party to any agreement with any other company containing a
confidentiality or noncompetition provision or other restriction that relates to
the Business which I have not already disclosed to the Company in writing. I
understand that I am prohibited from disclosing or







CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT -
MAY 2005





--------------------------------------------------------------------------------



using during my employment with the Company any confidential information or
trade secrets that I acquired from any previous employer.


(b)     This Agreement shall inure to the benefit of and be enforceable by any
successors or assigns of the Company, but is not assignable by me.


(c)     This Agreement represents the full and complete agreement of the parties
and supersedes and replaces any prior agreements on the same subject matters as
addressed in this Agreement, including but not limited to the "Confidential
Information and Business Ideas, Inventions and Developments Agreement." This
Agreement is not, however, intended to supersede, replace, or alter the terms of
the "Noncompetition and Confidentiality Agreement" or "Noncompete Agreement"
that I may have executed prior to or contemporaneously with this Agreement.


(d)     Nothing in this Agreement will prevent me, after my employment
terminates, from using skills and knowledge of a general and non-confidential
nature gained while I was employed at Kimberly-Clark or earlier.


(e)     No waiver, modification or amendment of any term of this Agreement shall
be valid unless made in writing specifying such waiver, modification, or
amendment, and signed by an officer of the Company.


(f)     I hereby acknowledge that I have had the opportunity to discuss with a
lawyer of my choosing any questions I may have regarding this Agreement, that I
fully understand its provisions, and that I have signed it of my own free will
in order to enjoy the benefits of employment with Kimberly­ Clark and the other
consideration recited above, and to gain access to the Company Information and
Kimberly-Clark's customers. I understand and acknowledge that the Company would
not provide me with access to its Company Information or its customers but for
my covenants contained in this
Agreement.


(g)    FOR EMPLOYEES NOT PARTY TO A COLLECTIVE BARGAINING AGREEMENT: This
Agreement does not constitute a guarantee or contract of employment for a
specific term. All employment with the Company is terminable at will, by either
the employee or the Company, for any reason, at any time.


(h)     FOR CALIFORNIA EMPLOYEES: Notice under California Labor Code Section
2870. I have been notified and understand that the provisions of Sections 4 and
5 of this Agreement do not apply to any Work Product that constitutes an
invention that fully qualifies under the provisions of Section 2870 of the
California Labor Code, which states as follows:


(A)     ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE
SHALL ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO
HIS OR HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER'S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (I) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER'S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (II) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER.









CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT -
MAY 2005





--------------------------------------------------------------------------------



(B)     TO THE EXTENT A PROVISION IN AN EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE
AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE
ASSIGNED UNDER SUBDIVISION (A), THE PROVISION IS AGAINST THE PUBLIC POLICY OF
THIS STATE AND IS UNENFORCEABLE.


Signed at KCWH , this 10th day of APRIL , 2006.


KIMBERLY-CLARK CORPORATION




/s/ Robert W. Black
By:
/s/ Thomas J. Falk
(Employee Signature)
 
Thomas J. Falk
 
Title:
Chairman of the Board & CEO

Witness: [Signature illegible]    























































CONFIDENTIALITY, NONSOLICITATION AND ASSIGNMENT OF BUSINESS IDEAS AGREEMENT -
MAY 2005





--------------------------------------------------------------------------------

ROBERT W. BLACK

Exhibit A-2


NONCOMPETITION AND CONFIDENTIALITY AGREEMENT


THIS AGREEMENT RELATES TO IMPORTANT LEGAL RIGHTS AND OBLIGATIONS.YOU SHOULD READ
IT CAREFULLY AND YOU SHOULD SEEK INDEPENDENT LEGAL ADVICE IF YOU HAVE ANY
QUESTIONS.


In consideration of my initial and/or ongoing at-will employment with
Kimberly-Clark Corporation or one of its subsidiary companies, and the
compensation and benefits provided to me, the Company's agreement to provide me
with access to the Company's Confidential Information and Trade Secrets, access
to its customers, participation in the Kimberly-Clark Corporation 2001 Equity
Participation Plan ("Plan") and the grant of an award under the plan, and the
other promises made below, I enter into the following Noncompetition and
Confidentiality Agreement:


1.
Definitions.



(a)     "Area" as used in this Agreement means the United States of America.


(b)     "Business" as used in this Agreement means the development, production,
sales and/or marketing of health or hygiene products of the type developed,
produced, sold and/or marketed by Kimberly­ Clark.


(c)     "Business Ideas" as used in this Agreement means all ideas, concepts,
innovations, inventions, data, developments, and works of authorship, whether or
not patentable, both technical and business, which I originate, conceive or
develop, either alone or in conjunction with others, at any time during my
employment with the Company, except those which satisfy all three of the
following criteria: i) unrelated to the Company's business; ii) not originated,
conceived or developed during my working hours; and iii) not originated,
conceived or developed by use of any Company property such as tools, supplies,
equipment, materials, facilities or other Company employees. Any idea, concept,
innovation, invention, data, development or work of authorship that I originate,
conceive or develop at any time within six (6) months after my employment with
the Company terminates (for any reason) will be presumed to be a Business Idea
unless I can prove otherwise by clear and convincing evidence.


(d)     "Company Information" as used in this Agreement means Confidential
Information and Trade Secrets, collectively, as defined below.


(e)     "Competitor" as used in this Agreement means another business, whether a
person, entity or organization, that is in the same or substantially the same
Business as Kimberly-Clark anywhere in the United States.


(f)     "Confidential Information" as used in this Agreement means all
information, knowledge and data relating to the Business which is or has been
disclosed to me or of which I became aware as a consequence of or through my
employment with the Company, and which has value to the Company and is not
generally known to its competitors. Confidential Information shall not include
any information, knowledge or data that has been voluntarily disclosed to the
public by the Company (except where such disclosure has been made by me without
authorization) or that has been independently developed and disclosed to the
general public by others, or otherwise entered the public domain through lawful
means.


(g)     "Kimberly-Clark" or the "Company" as used in this Agreement includes
Kimberly-Clark Corporation and any subsidiary of Kimberly-Clark Corporation of
which 50% or more of the voting shares are owned directly or indirectly by
Kimberly-Clark Corporation.


(h)     "Trade Secrets" as used in this Agreement means information of the
Company, without regard to form, including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product or
service plans or lists of actual or potential customers or suppliers which is
not commonly known by or available to the public and which







NONCOMPETITION AND CONFIDENTIALITY AGREEMENT                     Updated May
2005

--------------------------------------------------------------------------------

ROBERT W. BLACK

information (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


2.     Noncompetition.


During the term of my employment, and for a period of two (2) years following
the termination of my employment, regardless of the reason for or manner of
termination, I shall not, without the written consent of the Company, within the
Area, either directly or indirectly, undertake for a Competitor to perform
duties and responsibilities that are the same or substantially similar to those
duties and responsibilities I have undertaken for the Company, relating to the
research, development, production, sales and/or marketing of any health or
hygiene product competitive with any health or hygiene product for which I had
research, development, production, sales and/or marketing responsibility during
my employment with Kimberly-Clark, unless such product is no longer produced or
sold by Kimberly-Clark.


3.     Confidentiality Obligations.


(a)     The Company agrees to provide me with Company Information. In exchange
for the Company's agreement to provide me with Company Information, as well as
the other mutual promises contained in this Agreement and access to its
customers, I shall not disclose, publish or disseminate any Company Information,
or use any Company Information for the benefit of any person or entity other
than the Company, except as specifically required to perform my job duties for
the Company or as otherwise specifically authorized by the Company. I understand
and agree that one of my important duties as an employee, and even after my
employment terminates, regardless of the reason for or manner of termination, is
to use my best efforts to safeguard the confidentiality of the Company
Information. With respect to Confidential Information that does not constitute
Trade Secrets, my confidentiality obligations described herein shall continue
for a period of two (2) years after my employment with the Company terminates
(regardless of the reason for or manner of termination). With respect to Trade
Secrets, my confidentiality obligations described herein shall continue even
after my employment with the Company terminates (regardless of the reason for or
manner of termination) and for so long as the information at issue remains a
Trade Secret under applicable law.


(b)     I further agree that all Company Information is the exclusive property
of the Company and that I have no rights in or to the Company Information upon
the termination of my employment. Upon termination of my employment, regardless
of the reason for or manner of termination, I agree to immediately deliver to
the Company all originals and all electronic and paper copies of all documents,
records and property of any nature whatsoever which are in my possession,
custody or control, and which are the property of the Company or which relate to
the Company Information or Business Ideas, including, but not limited to,
business activities, customers or prospective customers of the Company, whether
prepared by me or others. After returning any electronic copies of such
documents to the Company, any remaining electronic versions shall be destroyed.


4.     Notice Obligations.


(a)     During the period of two (2) years following termination of my
employment with Kimberly-Clark, I agree to notify Kimberly-Clark in writing
prior to accepting new employment, or engaging in any other activity which may
violate this Agreement, and I agree to provide in such notice information
concerning my anticipated new employment or activity, including, but not limited
to: name of employer; address of employer; name of new team leader; job title;
and scope and responsibilities of my new position. I recognize that such duty of
notification is absolute and is not affected by my belief that such employment
may perhaps not violate this Agreement or otherwise be unfairly competitive with
Kimberly-Clark. My written notice should be addressed to General Counsel,
Attention: Noncompetition and Confidentiality Agreement, Kimberly-Clark
Corporation, 351 Phelps Drive, Irving, TX 75038.


(b)     During the period of two (2) years following termination of my
employment with Kimberly-Clark, I shall provide a copy of this Noncompetition
and Confidentiality Agreement to each new employer before starting in any new
employment.









NONCOMPETITION AND CONFIDENTIALITY AGREEMENT                     Updated May
2005

--------------------------------------------------------------------------------

ROBERT W. BLACK

5.     Enforcement.


(a)     Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective, valid and enforceable under applicable law.
If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
provision shall be deemed to be severed from the Agreement, and such invalidity,
illegality or unenforceability will not affect any other provision of the
Agreement, all of which shall remain valid and enforceable. Notwithstanding the
foregoing, if a court of competent jurisdiction determines that the covenants
contained in Sections 2 or 3 are
unenforceable because they are overbroad in some respect, to the full extent
permitted by applicable law, the court should revise or reform any aspect of
Sections 2 or 3 so as to make the scope of such Sections as broad as can be
enforced under applicable law.


(b)     In the event of an anticipated or actual breach by me of Sections 2 or
3, I acknowledge and agree that damages would not be an adequate remedy to
compensate Kimberly-Clark for the harm to the business of the Company and, in
such event, I agree that Kimberly-Clark shall be entitled to a temporary
restraining order and to temporary injunctive relief to prevent or terminate
such anticipated or actual breach, provided, however, that nothing in this
Agreement shall be construed to limit any permanent relief to which
Kimberly-Clark may be entitled or the damages otherwise recoverable by
Kimberly-Clark in any such event.


(c)     If I violate any aspect of this Agreement, or any duty of loyalty or
confidentiality imposed by law, in addition to any damages that I may be
required to pay, I understand and agree that I shall be required to reimburse
the Company for all its costs incurred to enforce the Agreement, including but
not limited to, all attorneys' fees.


6.     Code of Conduct


I acknowledge that I have received, reviewed and agree to abide by the Company's
Code of Conduct.


7.     Miscellaneous.


(a)     I am not a party to any agreement with any other company containing a
nondisclosure or noncompetition provision or other restriction that relates to
the Business, which I have not already disclosed to the Company in writing. I
understand that I am prohibited from disclosing or using during my employment
with the Company any confidential information that I acquired from any previous
employer.


(b)     This Agreement shall inure to the benefit of and be enforceable by any
successors or assigns of Kimberly-Clark, but is not assignable by me.


(c)     This Agreement represents the full and complete agreement of the parties
and supersedes and replaces any prior agreements on the same subject matters as
addressed in this Agreement, including but not limited to the "Noncompete
Agreement." This Agreement is not, however, intended to supersede, replace, or
alter the terms of the "Confidentiality, Nonsolicitation and Assignment of
Business Ideas Agreement" that I may have executed prior to or contemporaneously
with this Agreement.


(d)     No waiver, modification or amendment of any term of this Agreement shall
be valid unless made in writing specifying such waiver, modification, or
amendment and signed by an officer of the Company.


(e)     Nothing in this Agreement will prevent me, after my employment
terminates, from using skills and knowledge of a general and non-confidential
nature gained while I was employed at Kimberly-Clark or earlier.


(f)     I hereby acknowledge that I have had the opportunity to discuss with a
lawyer of my choosing any questions I may have regarding this Agreement, that I
fully understand its provisions, and that I have signed it of my own free will
in order to enjoy the benefits of employment with Kimberly­ Clark and the other
consideration recited







NONCOMPETITION AND CONFIDENTIALITY AGREEMENT                     Updated May
2005

--------------------------------------------------------------------------------

ROBERT W. BLACK

above, and to gain access to the Company Information and Kimberly-Clark's
customers. I understand and acknowledge that the Company would not provide me
with access to its Company Information or its customers but for my covenants
contained in this Agreement.


(g)     This Agreement does not constitute a guarantee or contract of employment
for a specific term. All employment with the Company is terminable at will, by
either the employee or the Company, for any reason, at any time.




Signed at Dallas , this 19th day of MAY , 2006.


KIMBERLY-CLARK CORPORATION




/s/ Robert W. Black
By:
/s/ Thomas J. Falk
ROBERT W. BLACK
 
Thomas J. Falk
 
Title:
Chairman of the Board & CEO

Witness: /s/ Rex L. Jones        











NONCOMPETITION AND CONFIDENTIALITY AGREEMENT                     Updated May
2005